Morton, C. J.
We are of opinion that the deed of May 31, 1855, conveyed the interest which the petitioner had in the premises of which she seeks partition. There is some ambiguity in the first sentence, caused by the use by the scrivener of different language in regard to Mrs. Bent and Mrs. Pike, whose interests were similar; but, taking the whole deed together, it clearly manifests the intention to convey the interest of Mrs. Bent. At the time the deed was executed, Albert A. Bent owned one eighth of the premises, Mrs. Bent one quarter, Mrs. Pike one quarter, George P. Blake one eighth, and the remaining quarter was owned by the grantee, Alexander Glover. Mrs. Bent joins in the granting clause and in the covenants. If she executed the deed merely to release her right of dower in the part owned by her husband, it would have been so expressed in the in testimonium clause, as was done in the case of Mrs. Blake, who signed merely for that purpose. But the deed contains a clause which decisively shows the intentions of the parties. At the end of the description, it is declared to be “ the intention of this instrument to convey to said Glover three undivided fourth parts of the above-described pieces and lots of land, being all our right and interest therein.”
There is no way to make all parts of the deed consistent, and to carry out the clear intentions of the parties, except to hold that it conveyed the right and interest of Mrs. Bent in the premises. Judgment affirmed.